                                                       IT IS ORDERED

                                                      Date Entered on Docket: August 14, 2019




                                                      ________________________________
                                                      The Honorable David T. Thuma
                                                      United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF NEW MEXICO

     IN RE:

            Isis Emeeka Sanders

                   Debtor(s)                           Case No. 17-11672-ta13


               DEFAULT ORDER GRANTING RELIEF FROM STAY
       OF PROPERTY LOCATED AT 108 WILLOW DRIVE, O'FALLON, IL 62269


            This matter came before the Court on the Motion for Relief from Stay filed on

     June 27, 2019, Docket No. 79, (the “Motion”) by Nationstar Mortgage LLC (“Movant”).

     The Court, having reviewed the record and the Motion, and being otherwise sufficiently

     informed, FINDS:

            (a)    On June 27, 2019, Movant served the Motion and notice of the Motion

     (the “Notice”) on counsel of record for Debtor(s), Isis Emeeka Sanders, and the case

     trustee, Tiffany M. Cornejo, (the “Trustee”) by use of the Court’s case management and

     electronic filing system for the transmission of notices, as authorized by Fed.R.Civ.P.


                                                                             File No. NM-17-138415
                                                                       Order, Case No. 17-11672-ta13
  Case 17-11672-t13      Doc 81    Filed 08/14/19    Entered 08/14/19 10:32:49 Page 1 of 4
  5(b)(3) and NM LBR 9036-1, and on the Debtor(s) and US Trustee by United States first

  class mail, in accordance with Bankruptcy Rules 7004 and 9014.

          (b)    The Motion relates to the following property:

                 108 Willow Drive
                 O'Fallon, IL 62269

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on July 18, 2019.

          (f)    As of July 31, 2019, neither the Debtor(s) nor the Trustee, nor any other

  party in interest, filed an objection to the Motion;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on June 31, 2019 McCarthy & Holthus,

  LLP searched the data banks of the Department of Defense Manpower Data Center

  (“DMDC”) and found that the DMDC does not possess any information indicating that

  the Debtor is currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

          (a)    To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security

  agreements, and/or other agreements to which Debtor is a party, to the extent permitted


                                                                                File No. NM-17-138415
                                                                          Order, Case No. 17-11672-ta13
Case 17-11672-t13       Doc 81     Filed 08/14/19        Entered 08/14/19 10:32:49 Page 2 of 4
  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtor(s) or the Property, or both, in any court of

  competent jurisdiction; and

         (b)     To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

         2.      The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtor(s), although the

  Debtor(s) can be named as a defendant in litigation to obtain an in rem judgment or to

  repossess the Property in accordance with applicable non-bankruptcy law, unless this

  matter is dismissed or Debtor(s) otherwise do not receive a discharge of this debt.

         3.      This Order does not waive Movant’s claim against the estate for any

  deficiency owed by the Debtor(s) after any foreclosure sale or other disposition of the

  Property. Movant may file an amended proof of claim in this bankruptcy case within 30

  days after a foreclosure sale of the Property, should it claim that Debtor(s) owe(s) any

  amount after the sale of the Property.

         4.      This Order shall continue in full force and effect if this case is dismissed

  or converted to a case under another chapter of the Bankruptcy Code.

         5.      This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the

  Debtor(s) and to enter into a loan modification with the Debtor(s).

                                   ###END OF ORDER###



                                                                              File No. NM-17-138415
                                                                        Order, Case No. 17-11672-ta13
Case 17-11672-t13      Doc 81     Filed 08/14/19     Entered 08/14/19 10:32:49 Page 3 of 4
  RESPECTFULLY SUBMITTED BY:


  /s/ Daniel Grunow
  McCarthy & Holthus, LLP
  Daniel Grunow, Esq.
  Attorney for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 7/31/2019
  dgrunow@mccarthyholthus.com


  Copies to:

  DEBTOR
  Isis Emeeka Sanders
  4320 Washington St. NE
  #38
  Albuquerque, NM 87109


  DEBTOR(S) COUNSEL
  Michael K Daniels
  mike@mdanielslaw.com

  CASE TRUSTEE
  Tiffany M. Cornejo
  courtemail@ch13nm.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608

  SPECIAL NOTICE(S)
  Neal DeMarco
  Inmate No. 91843
  Madison County Jail
  405 Randle St.
  Edwardsville, IL 62025

  SPECIAL NOTICE
  Taxation and Revenue Department of the State of New Mexico
  jjacobsen@nmag.gov



                                                                       File No. NM-17-138415
                                                                 Order, Case No. 17-11672-ta13
Case 17-11672-t13     Doc 81    Filed 08/14/19   Entered 08/14/19 10:32:49 Page 4 of 4
